Citation Nr: 0211858	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  98-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne as a result 
of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2000, the 
Board remanded this case in order to obtain additional 
evidence.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by VA; 
all matters pertinent to the Veterans Claims Assistance Act 
of 2000 (VCAA) have been satisfactorily addressed.

2.  The veteran's current skin disorder is not shown to be 
chloracne; in addition, it was not manifested during service, 
is not demonstrated by clinical evidence within one year 
thereafter, and is not shown to be related to inservice 
exposure to Agent Orange.


CONCLUSION OF LAW

Chloracne was not incurred in or aggravated by wartime 
service as a result of exposure to Agent Orange.  38 U.S.C.A. 
§ 1110 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curium order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

The VCAA is applicable to all claims filed on or after the 
date of enactment (November 9, 2000), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although the RO did not have 
the benefit of the explicit provisions of the VCAA at the 
time of the decision that is the subject of this appeal, the 
Board nonetheless finds that VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and (if one has 
been appointed) his or her representative, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  With regard to 
the instant case, the information and evidence needed is that 
which would demonstrate that service connection for chloracne 
as a result of exposure to Agent Orange could be granted.  
Such action was accomplished by means of the August 1997 
rating decision, and by the Statement of the Case and 
Supplemental Statements of the Case issued thereafter.  These 
documents informed him of the relevant criteria, and evidence 
needed, by which service connection can be established.  He 
was also notified of the information needed by the Board's 
March 2000 remand, and through letters from VA seeking 
additional evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In particular, the RO advised him in March 
1998 that it was seeking additional evidence from a private 
health care provider, and in October 1998 requested that he 
furnish evidence referenced in his personal hearing.  In 
March 2000, the RO requested that the veteran complete VA 
Forms 21-4142 indicating all private facilities and doctors 
who treated him for his skin disorder.  Finally, in March 
2002, the RO notified him, by letter, what the evidence must 
show to establish entitlement to the benefit sought, what 
information or evidence was needed, what he could do to help 
with his claim, where he was to send any information or 
evidence, what VA's duty was to assist him to obtain 
evidence, and which evidence has already been obtained.  In 
view of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claims, and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  Such action has been 
accomplished, as noted above, by the Board remand and by the 
letters sent to the appellant and his representative.  The 
Board concludes that all pertinent evidence has been 
obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  


II.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).

With specific regard to claims for service connection 
resulting from inservice exposure to Agent Orange, 
regulations stipulate that certain diseases, to include 
chloracne or other acneform disease consistent with 
chloracne, shall be service-connected.  38 C.F.R. § 3.309(e) 
(2001).  Regulations further stipulate that chloracne shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active service for service 
connection to be awarded.  

In the instant case, the veteran's service medical records do 
not indicate the presence of any skin disorder, or complaint 
thereof.  The medical evidence, in fact, first demonstrates 
the presence of a skin problem in 1986; a private treatment 
record dated in August 1986 notes an impression of acneform 
eruption.  This record, however, is dated approximately 16 
years subsequent to the veteran's separation from service.  
The medical evidence does not demonstrate that the acneform 
disorder shown in 1986 had been manifested prior to that 
date, or that its presence at that time was related to the 
veteran's active service.  While the veteran has alleged that 
he had skin problems since his separation from service, these 
statements, and similar statements submitted on his behalf 
from friends and family members, must be balanced against the 
clinical record.  The Board finds that the clinical evidence, 
which is devoid of any reference to skin problems until 1986, 
is of more probative value than the observations made by the 
veteran and his family members and friends.  The veteran, his 
family members and friends, while competent to report on what 
they observed, are not shown to have the requisite medical 
expertise to conclude either that the veteran's skin disorder 
was chloracne, or that it was related to his period of active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In addition, the medical evidence does not demonstrate that 
the veteran's current skin disorder is related to his 
service, or in particular to inservice Agent Orange exposure.  
The report of a December 2000 VA dermatologic examination 
indicates a diagnostic impression of acne/cystic acne, 
"difficult to relate an association with Agent Orange at this 
time."  In a statement dated in February 2002, the examiner 
specifically noted that the December 2000 examination 
"demonstrated cystic acne which is unrelated to Agent 
Orange."  The December 2000 examination report and the 
February 2002 addendum, in fact, indicate that the veteran's 
current acne disorder is not chloracne, but is cystic acne; 
notwithstanding that finding, however, it cannot be denied 
that, however characterized, the veteran's acne disorder is 
first shown, by means of clinical evidence, more than one 
year following his separation from service, and is not shown 
to be related to that service or the product of inservice 
exposure to Agent Orange.  The Board must accordingly 
conclude that the preponderance of the evidence is against 
the veteran's claim.


ORDER

Service connection for chloracne as a result of exposure to 
Agent Orange is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

